Citation Nr: 0124784	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  99-20 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J.A.J-O, MD.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active service from June 1972 to January 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a disorder.


FINDINGS OF FACT

1.  In a July 1998 decision which the veteran did not appeal, 
the Board determined that the veteran had not submitted new 
and material evidence to reopen his claim for service 
connection for a neuropsychiatric disorder.

2.  The evidence received since the Board's July 1998 rating 
decision is new and probative of whether the veteran incurred 
a neuropsychiatric disorder during his active military 
service.


CONCLUSIONS OF LAW

1.  The Board's July 1998 decision in which it determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a 
disorder is final.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156, 20.1100 (2001).

2.  Since the Board's July 1998 disallowance of the claim, 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a 
neuropsychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a neuropsychiatric disorder 
which he incurred during his active service.  His claim for 
service connection for a neuropsychiatric disorder has been 
previously denied.

For the reasons and bases which are discussed below, the 
Board has determined that the veteran has submitted new and 
material evidence to reopen the claim for service connection 
for a neuropsychiatric disorder.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

In a July 1998 Board decision, which the veteran did not 
appeal, the Board determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a neuropsychiatric 
disorder.  The Board reasoned that there was no new evidence 
that the veteran incurred a neuropsychiatric disorder in 
service.  The Board found further that the evidence showed 
that the veteran had a neuropsychiatric disorder prior to his 
service which was not aggravated during such service.

The Board's July 1998 decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 
20.1100 (2001).  The claim can be reopened only with the 
submission of new and material evidence.

The veteran's request to reopen this claim has been pending 
since July 1998.  Although a slightly different definition of 
new and material evidence has been adopted by recently 
promulgated regulations, the new definition does not apply to 
claims which were pending prior to August 30, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  As defined by the applicable 
regulation, new and material evidence means evidence not 
previously submitted to the agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if such evidence has been presented, the 
merits of the claim must be evaluated based on a review of 
the entire record.

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed, but only for the 
purpose of reopening the claim.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The evidence in the record at the time of the July 1998 Board 
decision is summarized in that decision.  At that time, the 
record did not contain competent medical evidence that the 
veteran incurred a neuropsychiatric disorder during his 
active military service.  Rather, the Board found that the 
evidence showed that the veteran had a neuropsychiatric 
disorder prior to his active service and that such disorder 
was not aggravated during his service.

The evidence received since the July 1998 Board decision 
consists of statements from a private psychiatrist, and a 
transcript of the same psychiatrist's testimony before a 
hearing officer at the RO.  This psychiatrist expressed his 
opinion that the record contained no evidence on which the 
Board could have concluded that the veteran's 
neuropsychiatric disorder pre-existed his service.  The 
psychiatrist also asserted that "beyond any reasonable 
doubt" the veteran's neuropsychiatric disorder had its onset 
during his active military service.

The record before the Board in July 1998 did not contain any 
opinions from this psychiatrist.  As noted above, for 
purposes of reopening only, these medical opinions must be 
accepted at face value.  As the veteran has submitted 
competent medical evidence of in-service onset of his 
neuropsychiatric disorder, the claim is deemed reopened.


ORDER

The claim of entitlement to service connection for a 
neuropsychiatric disorder is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  Generally, 
this change in the law is applicable to all claims for 
compensation filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).

Although the RO sent the veteran a letter in July 2001 
concerning the VCAA, to which the veteran responded later 
that month, the Board notes that implementing regulations 
have been published since then.  See 66 Fed. Reg. 45,650 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159(a) and 3.3256(a)).  This remand 
will give the RO an opportunity to assure compliance with the 
regulations, as well as with the statute.

The April 1998 letter from the private psychiatrist refers to 
the veteran's multiple hospitalizations for schizophrenia.  
The RO must make all reasonable efforts to obtain the records 
concerning such hospitalizations.

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that is his 
responsibility to report for the examination and to cooperate 
in the development of the claim.  The consequences of failure 
to report for VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2001)

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have ever treated the veteran for a 
neuropsychiatric disorder.  The RO should 
take all necessary steps to obtain any 
pertinent records which are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the 
diagnosis(es) and onset of his 
neuropsychiatric disorder(s).  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
should express an opinion whether it is 
as likely as not that the veteran 
incurred a neuropsychiatric disorder 
during his active military service as 
opposed to prior to his service.  If the 
examiner concludes that the onset of the 
veteran's neuropsychiatric disorder was 
prior to his service, the examiner should 
express an opinion whether it is as 
likely as not that the veteran's 
disability from his neuropsychiatric 
disorder worsened during his service.  If 
the examiner concludes that there was 
such an increase in disability, the 
examiner should also indicate whether 
such increase in disability was due to 
the natural progress of the disorder.  
All indicated tests and diagnostic 
studies should be performed.  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

3.  If the appellant or his 
representative has or can obtain evidence 
that supports his claim, such evidence 
must be submitted to the RO.  In 
particular, he or his representative 
should submit medical evidence that shows 
that the veteran incurred a 
neuropsychiatric disorder during his 
service or that his disability from a 
pre-existing neuropsychiatric disorder 
worsened during such service.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)), are fully complied 
with and satisfied. 

5.  After the development of the claim 
has been completed, the RO should again 
review the entire record and adjudicate 
the reopened claim for service connection 
for a psychiatric disorder.  

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC). An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


